In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Richmond County *790(Mastro, J.), dated March 21, 1997, which, upon a jury verdict finding the defendant 75% at fault in the happening of the accident and a jury verdict on the issue of damages in favor of the defendant, denied the plaintiffs’ motion, inter alia, pursuant to CPLR 4404 (a) to set aside the verdict on damages in favor of the defendant.
Ordered that the order is affirmed, with costs.
We reject the plaintiffs’ claim that the verdict was not supported by legally sufficient evidence, as it has not been shown that there was “no valid line of reasoning and permissible inferences which could possibly lead rational men to the conclusion reached by the jury on the basis of the evidence presented at trial” (Cohen v Hallmark Cards, 45 NY2d 493, 499; Nicastro v Park, 113 AD2d 129, 132).
Contrary to the plaintiffs’ claims, the verdict was not contrary to the weight of the evidence as it has not been shown that “ ‘the jury could not have reached the verdict on any fair interpretation of the evidence’ ” (Nicastro v Park, supra, at 134, quoting Delgado v Board of Educ., 65 AD2d 547, affd 48 NY2d 643; Tripoli v Tripoli, 83 AD2d 764, affd 56 NY2d 684). Miller, J. P., Krausman, McGinity and Luciano, JJ., concur.